DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2012/0155177).
Regarding claim 11, Wang discloses  a convolution operation device (this is not given patentable weight here since the body of the claim does not mention/reference or draw from any operational structure), comprising: an NOR flash array (see Figure 6) which is a two-dimensional array composed of a plurality of NOR flash cells, and a plurality of operational amplifiers (SA’s), wherein each of the NOR flash cells has a gate terminal (connected to WL), a source terminal, and a drain terminal, the gate terminals of the NOR flash cells in a same row of the NOR flash array being connected to a same word line (WL1, WL2, etc) , the drain terminals of the NOR flash cells in a same column of the NOR flash array being connected to a same bit line (BL1, etc), and the source terminals of all the NOR flash cells being connected to a common source line (Ground), wherein each of the operational amplifiers has a positive input terminal connected to a positive bit line (via the MUX) and a negative input terminal connected to a negative bit line (BLref).

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches use of convolution kernel in computation memory (see Bayat paragraph 0052 for example), the prior art fails to teach or reasonably suggest in combination the method steps of storing a convolution kernel in a NOR flash memory array, applying voltages corresponding to elements of an input matrix to gate terminals of the NOR flash cells while applying a driving voltage to source terminals of the NOR flash cells such that currents are output at drain terminals of the NOR flash cells and determining a convolution operation result based on output currents from the drain terminals of the NOR flash cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12 recites substantially similar features in combination with parent claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached listings which disclose various embodiments of NOR flash memory structures.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824